Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0422
             Lower Tribunal Nos. F05-28533A & F14-22082
                         ________________


                           Richard T. Eason,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Richard T. Eason, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, LOBREE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.